Exhibit 99.1 North American Forest Products, Inc. And Subsidiary And Affiliate Consolidated Financial Report Contents Independent Auditor's Report On The Financial Statements 1-2 Financial Statements Consolidated balance sheet 3 Consolidated statement of income 4 Consolidated statement of stockholders' equity 5 Consolidated statement of cash flows 6 Notes to consolidated financial statements 7-14 Independent Auditor's Report To the Board of Directors North American Forest Products, Inc. Edwardsburg, Michigan Report on the Financial Statements We have audited the accompanying consolidated financial statements of North American Forest Products, Inc. and Subsidiary and Affiliate which comprise the consolidated balance sheet as of December 31, 2014, and the related consolidated statements of income, changes in stockholders’ equity and cash flows for the year then ended and the related notes to the financial statements. Management’s Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with accounting principles generally accepted in the United States of America; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a reasonable basis for our audit opinion. 1 To the Board of Directors North American Forest Products, Inc. Opinion In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of North American Forest Products, Inc. and Subsidiary and Affiliate as of December 31, 2014, and the results of its operations and its cash flows for the year then ended in accordance with accounting principles generally accepted in the United States of America. /s/ McGladrey LLP Elkhart, Indiana February 18, 2015 2 North American Forest Products, Inc. And Subsidiary And Affiliate Consolidated Balance Sheet December 31, 2014 ASSETS Current Assets Cash $ 281,586 Receivables: Trade 3,438,519 Other 20,900 Inventories 16,314,417 Prepaid expenses and deposits 192,401 Total current assets 20,247,823 Property and Equipment, at depreciated cost 13,282,464 $ 33,530,287 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Revolving bank lines of credit $ 4,604,703 Current maturities of long-term debt 1,757,104 Accounts payable 1,048,918 Accrued liabilities: Payroll and related taxes 549,414 Other 3,970,005 Total current liabilities 11,930,144 Long-Term Debt, less current maturities 8,540,356 Total liabilities 20,470,500 Commitments and Contingencies Stockholders' Equity Common stock 1,395,224 Retained earnings 14,071,066 Noncontrolling interest 1,955,526 17,421,816 Less treasury stock, at cost, 43,000 shares ) Total stockholders' equity 13,059,787 $ 33,530,287 See Notes to Consolidated Financial Statements. 3 North American Forest Products, Inc. And Subsidiary And Affiliate Consolidated Statement Of Income Year Ended December 31, 2014 Net sales $ 156,644,216 Cost of goods sold: Materials, less discounts 122,050,315 Direct labor 8,516,935 Manufacturing expenses 7,878,709 Delivery expenses 3,248,533 141,694,492 Gross profit 14,949,724 Selling, general, and administrative expenses 7,466,532 Operating income 7,483,192 Nonoperating income (expense): Other income 15,286 Interest expense ) ) Consolidated net income 6,844,070 Less: Noncontrolling interest in net income of consolidated variable interest entity ) Net income attributable to the controlling interest $ 6,449,295 See Notes to Consolidated Financial Statements. 4 North American Forest Products, Inc. And Subsidiary And Affiliate Consolidated Statement Of Stockholders' Equity Years Ended December 31, 2014 Common Retained Treasury Noncontrolling Stock Earnings Stock Interest Total Balance, December 31, 2013 $ 1,395,224 $ 13,100,768 $ ) $ 1,601,781 $ 11,735,744 Consolidated net income - 6,449,295 - 394,775 6,844,070 Distributions - ) - ) ) Balance, December 31, 2014 $ 1,395,224 $ 14,071,066 $ ) $ 1,955,526 $ 13,059,787 See Notes to Consolidated Financial Statements. 5 North American Forest Products, Inc. And Subsidiary And Affiliate Conolidated Statement Of Cash Flows Years Ended December 31, 2014 Cash Flows From Operating Activities Consolidated net income $ 6,844,070 Adjustments to reconcile consolidated net income to net cash provided by operating activities: Depreciation 1,042,799 Gain on sale of equipment ) Increase in provision for doubtful accounts ) Change in assets and liabilities: (Increase) decrease in: Receivables 2,163,990 Inventories ) Prepaid expenses and deposits ) Increase (decrease) in: Accounts payable 450,529 Accrued liabilities 1,341,811 Net cash provided by operating activities 10,794,586 Cash Flows From Investing Activities Proceeds from sale of equipment 101,012 Purchase of property and equipment ) Other 10,139 Net cash used in investing activities ) Cash Flows From Financing Activities Net (payments) borrowings on revolving credit agreements ) Proceeds from long-term borrowings 2,241,430 Principal payments on long-term borrowings ) Distributions ) Net cash used in financing activities ) (Decrease) increase in cash ) Cash, beginning 979,550 Cash, ending $ 281,586 See Notes to Consolidated Financial Statements. 6 North American Forest Products, Inc. And Subsidiary And Affiliate Notes To Consolidated Financial Statements Note 1. Nature of Business, Risk Factors, and Significant Accounting Policies Nature of business: North American Forest Products, Inc.'s (the "Company") operations consist principally of wholesale lumber sales and processing to customers throughout the Midwest, generally on terms of 30 days. North American Moulding, LLC's ("NAM") operations consist principally of the manufacture and sale of wood moldings to customers throughout the Midwest, generally on terms of 30 days. North American Associates, Inc. (“NAA”) leases certain buildings to the Company and NAM. Risk factors: Lumber is a commodity and is subject to market price fluctuations. The Company and NAM’s sales are highly concentrated in the recreational vehicle and manufactured housing industries. Significant accounting policies: Use of estimates: The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as of the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Reporting entity and principles of consolidation: The consolidated financial statements include the accounts of the Company, its wholly-owned subsidiary NAM, and NAA, a variable interest entity (VIE) for which the Company is the primary beneficiary. All significant intercompany balances and transactions have been eliminated in consolidation. NAA is a VIE of the Company because of a leasing arrangement and because it requires financial support consisting of long-term debt guarantees and intercompany loans. The primary beneficiary of a VIE is the enterprise that has both (1) the power to direct the activities of the VIE that most significantly impact the entity’s economic performance, and (2) the obligation to absorb losses or the right to receive residual returns that potentially could be significant to the VIE. See Note 13 for additional information regarding the Company’s consolidated VIE. The Company, its wholly-owned subsidiary NAM, and affiliate NAA are collectively referred to as the “Companies”. Noncontrolling interest: Noncontrolling interest represents the portion of equity in the affiliate not attributable, directly or indirectly, to the Company. The profit or loss derived from the performance of the affiliate is allocated to the net income attributable to the noncontrolling interest in the consolidated statement of income. Cash: The Companies maintain cash in a commercial bank in amounts which, at times, may be in excess of insurance provided by the Federal Deposit Insurance Corporation. 7 North American Forest Products, Inc. And Subsidiary And Affiliate Notes To Consolidated Financial Statements Trade receivables: Trade receivables are carried at original invoice amount less an estimate made for doubtful receivables based on a review of all outstanding amounts on a monthly basis. The allowance for doubtful accounts at December 31, 2014 was approximately $359,000. Management determines the allowance for doubtful accounts by evaluating individual customer receivables and considering a customer’s financial condition, credit history, and current economic conditions. Trade receivables are written off when deemed uncollectible. Recoveries of trade receivables previously written off are recorded when received. A trade receivable is considered to be past due if any portion of the receivable balance is outstanding for more than 60 days. Inventories: Inventories are stated at the lower of cost (average cost method) or market. Depreciation: Depreciation of property and equipment is computed principally by the straight-line method over their estimated useful lives. Expenditures for major betterments are capitalized and expenditures for repairs and maintenance are charged to operations as incurred. When capitalized assets are retired or sold, the cost and related accumulated depreciation or amortization is removed from the accounts, with any gain or loss reflected in operations. Long-lived assets: Property and equipment are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount may not be recoverable. If an analysis is necessitated by the occurrence of a triggering event, the Companies compare the carrying amount of the asset with the estimated undiscounted future cash flows expected to result from the use of the asset. If the carrying amount of the asset exceeds the expected undiscounted future cash flows, the Companies measure the amount of the impairment by comparing the carrying amount of the asset with its estimated fair value. During the year ended December 31, 2014, no triggering events occurred and no impairment charges were recorded. Revenue recognition: The Company and NAM ship product based on specific orders from customers and revenue is recognized at the time of passage of title and risk of loss to the customer, which is generally upon delivery and at the time collectability is reasonably assured. Delivery revenue and expenses: Revenue received from delivery of product is included in net sales. Delivery expenses are included in cost of goods sold. Subsequent events: The Companies have evaluated subsequent events for potential recognition and/or disclosure through February 18, 2015, the date the financial statements were available to be issued. 8 North American Forest Products, Inc. And Subsidiary And Affiliate Notes To Consolidated Financial Statements Delayed adoption of accounting standard: The Financial Accounting Standards Board (“FASB”) has issued guidance which requires that certain freestanding financial instruments be reported as liabilities in the consolidated balance sheet. Depending on the type of financial instrument, it will be accounted for at either fair value or the present value of future cash flows determined at each consolidated balance sheet date with the change in that value reported as interest expense in the consolidated income statement. Prior to the application of this guidance, either those financial instruments were not required to be recognized, or if recognized, were reported in the consolidated balance sheet as equity and changes in the value of those instruments were normally not recognized in consolidated net income. As explained further in Note 11, the Company has a stock repurchase agreement that will be reported as a liability when this guidance is applied. The fair value of that stock, subject to this agreement, based on the repurchase formula, will be transferred from stockholders’ equity to liabilities at the date this guidance is applied and will have the effect of reducing stockholders’ equity and increasing liabilities by $40,300,000. The FASB has indefinitely deferred the effective date for instruments that are mandatorily redeemable such as the stock repurchase agreement in Note 11. Note 2. Inventories At December 31, 2014, inventories consisted of the following: Raw materials $ 12,346,767 Work in process and finished goods 3,967,650 $ 16,314,417 Note 3. Property and Equipment The cost of property and equipment and the related accumulated depreciation at December 31, 2014 are as follows: Land and land improvements $ 1,310,460 Buildings and improvements 9,310,773 Machinery and equipment 10,354,653 Office furniture and equipment 1,601,874 Transportation equipment 1,364,495 Assets not placed in service 901,125 24,843,380 Less accumulated depreciation 11,560,916 $ 13,282,464 9 North American Forest Products, Inc. And Subsidiary And Affiliate Notes To Consolidated Financial Statements Note 4. Notes Payable, Pledged Assets, Lines of Credit and Long-Term Debt The Company has revolving lines of credit with a bank totaling $18,500,000, of which $4,139,801 was outstanding at December 31, 2014. Borrowings under the line of credit bears interest at the one-month LIBOR rate (0.17% at December 31, 2014) plus 2.50%, are due on demand, are subject to a borrowing base as defined in the agreement and are collateralized by accounts receivable, inventory, and equipment. The revolving line of credit expires in June 2016. (1) The Company has an equipment line of credit with a bank totaling $1,750,000, of which $464,902 was outstanding at December 31, 2014. Borrowings under the line of credit bear interest at the one-month LIBOR rate (0.17% at December 31, 2014) plus 2.50%, are due on demand, and are collateralized by the underlying equipment. The revolving line of credit expires in July 2015 at which time the line is expected to be converted into long-term debt. (1) Long-term debt as of December 31, 2014 is as follows: Note payable, bank, due in monthly installments of $54,462 including interest at 4.40%, collateralized by the Company's assets, final payment due December 2015 (1) $ 639,020 Note payable, bank, due in monthly installments of $5,579 including interest at 5.02%, collateralized by the Company's assets, final payment due February 2017 (1) 137,024 Subordinated note payable, former stockholder, due in monthly installments of $24,200 including interest at 3.60%, unsecured, final payment due in September 2025 2,601,885 Note payable, bank, due in monthly installments of $37,798 including interest at 4.63%, collateralized by substantially all of the Company's assets, final payment due July 2018 with a balloon payment of approximately $2,017,000 (1) 3,207,326 Note payable, bank, due in monthly installments of $13,972 including interest at 4.47%, collateralized by the Company's assets, final payment due April 2018 (1) 519,101 Note payable, bank, due in monthly installments of $32,687 including interest at 4.51%, collateralized by the Company's assets, final payment due June 2019 (1) 1,592,513 Note payable, bank, due in monthly installments of $18,169 including interest at 5.09%, collateralized by the Company's assets, final payment due March 2021 (1) 1,600,591 10,297,460 Less current maturities 1,757,104 $ 8,540,356 All bank agreements are subject to certain financial covenants, including minimum tangible net worth and total debt to tangible net worth. 10 North American Forest Products, Inc. And Subsidiary And Affiliate Notes To Consolidated Financial Statements Aggregate maturities of long-term debt for the years ending December 31, 2016 through 2019 and thereafter are as follows: $ 1,267,309 1,244,154 1,180,375 978,306 Thereafter 3,870,212 $ 8,540,356 Note 5. Common Stock and Stock Bonus Plan At December 31, 2014, the Company had 200,000 shares of no par value stock authorized, of which 110,000 shares were issued and 72,500 shares were outstanding. Note 6. Income Taxes The Companies, with the consent of their stockholders, have elected to have its income taxed under Section 1 362 of the Internal Revenue Code and a similar section of the state tax laws which provide that, in lieu of corporation income taxes, the stockholders account for their proportionate shares of the Companies’ items of income, deduction, losses, and credits. Therefore, these statements do not include any provision for corporation income taxes. Management has evaluated the Companies’ tax positions and concluded that the Companies have taken no uncertain tax positions. With few exceptions, the Companies are no longer subject to tax examinations by the U.S. federal, state, or local tax authorities for years prior to 2011. It is the Companies’ intent to accrue and pay distributions to stockholders for their estimated tax liabilities resulting from taxable income from the consolidated income tax returns of the Companies. Note 7. Employee Health Plan The Company and NAM have a self-insured health plan for their employees with a stop loss for medical claims exceeding $50,000 per participant annually and a floating aggregate, approximately $1,381,000 at December 31, 2014, based upon the number of participating employees. The excess loss portion of the employees' coverage has been reinsured with a commercial carrier. The total expenses for claims and reinsurance premiums for the year ended December 31, 2014 were approximately $1,061,000. 11 North American Forest Products, Inc. And Subsidiary And Affiliate Notes To Consolidated Financial Statements Note 8. Lease Commitments and Rental Expense The Company leases certain facilities and land from an affiliate related through common ownership on a month to month basis. The total minimum monthly rentals are approximately $7,000. The agreement requires the payment of property taxes, normal maintenance, and insurance on the properties. The Company and NAM lease equipment from unrelated parties under various operating leases, which expire at various dates through December 2021. The leases require monthly rentals currently totaling approximately $53,000 plus the payment of insurance and normal maintenance on the equipment. The total minimum rental commitment at December 31, 2014 under the long-term lease agreements is due as follows: During the year ending December 31, $ 571,000 489,000 439,000 381,000 258,000 Thereafter 300,000 $ 2,438,000 The total rental expense included in the consolidated income statement for the year ended December 31, 2014 is approximately $946,000, of which $81,000 was paid to the affiliate. Note 9. Major Customers Net sales to customers, which comprised 10% or more of total net sales for the year ended December 31, 2014, and the related trade receivable balances at that date, are approximately as follows: Trade Receivable Net Sales Balance Customer A $ 52,103,000 $ 478,000 Customer B 20,594,000 897,000 Customer C 18,721,000 288,000 Note 10. 401(k) Profit-Sharing Plan The Company and NAM have a qualified employee benefit plan, more commonly known as a 401(k) plan, for all of their full-time employees who have attained the age of 21 and over one year of service. The matching contribution is discretionary and is determined at the beginning of each year. The amount charged to operating expenses for the year ended December 31, 2014 was approximately $93,000. Note 11. Stock Repurchase Agreements Under the terms of a stock repurchase agreement, the Company has the right of first refusal to purchase any shares offered for sale, and is obligated to purchase the shares in the event of death of any stockholder. The purchase price for the stock is based on a formula as defined by the agreement and is approximately $40,300,000 . 12 North American Forest Products, Inc. And Subsidiary And Affiliate Notes To Consolidated Financial Statements Note 12. Contingencies At times, the Company and NAM have been a party to legal proceedings. These proceedings are, in the opinion of management, ordinary routine matters incidental to the normal business conducted by the Company and NAM and have not had a material adverse effect on the Company’s and NAM’s financial position, results of operations or cash flows. Note 13. Variable Interest Entity The Company is the primary beneficiary of and consolidates a related party (NAA) that is a VIE. The Company would absorb more than a significant amount of the VIE’s expected losses based on leasing, intercompany loan and guarantee agreements as discussed in Note 1. Through these agreements, the Company controls the significant activities of the VIE. For no consideration, the Company and NAM have agreed to guarantee the long-term debt of the VIE. The Company and NAM’s maximum exposure under these guarantees was approximately $4,808,000 as of December 31, 2014. The details of the debt instrument are included in Note 4 to the consolidated financial statements. The Company and NAM can be required to perform on their guarantee in the event of nonpayment of the arrangement by the VIE. In the event the Company and NAM would be required to pay the entire guaranteed amounts, the value of the assets pledged on the bank debt would be available to liquidate and recover some or all of the amounts paid. However, any decision to liquidate the collateral would be made after an evaluation of the circumstances at the time and the amount of any recovery available to the Company and NAM is not currently estimable. Under the terms of the lease agreements with the VIE, the Company and NAM are required to make monthly payments of $75,000 to the VIE. The leases expire at various points through June 2017. In addition, the Company and NAM are required to pay for property taxes, insurance and maintenance on the related property. The following table shows the significance of the VIE as of and for the year ended December 31, 2014: Gross rentals $ 982,000 Net income 395,000 Assets, primarily buildings and land 8,238,000 Liabilities 6,282,000 Stockholders' equity 1,956,000 The assets that are collateral for the debt on the VIE are all assets disclosed above. Other than bank debt, the creditors of the VIE do not have recourse to the general credit of the Company and NAM. 13 North American Forest Products, Inc. And Subsidiary And Affiliate Notes To Consolidated Financial Statements Note 14. Cash Flows Information Supplemental information relative to the statements of cash flows for the year ended December 31, 2014 is as follows: Supplemental disclosures of cash flows information: Cash payments for: Interest $ 663,404 Supplemental schedule of noncash financing and investing activities: Line-of-credit borrowings converted to a term loan $ 1,208,570 Distributions accrued, but not paid $ 1,263,089 14
